Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-4, 8-14 and 18-21 are pending.  Claims 1, 11, and 21 are independent.  Claims 5-7, and 15-17 stand cancelled.  The application was filed on April 25, 2014.  The application does not claim any foreign priority or domestic benefit.  The application is currently assigned to Lenovo (Singapore) PTE. LTD.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statement (IDSs) filed to date have been considered. 

Oath
An Oath and an Application Data Sheet were submitted on 4/25/14.

Examiner’s Comments/Response 
Applicants’ 10/7/20 Amendment is fully considered, however, for the reasons set forth below the claims stand rejected and not deemed to be in condition for allowance.  Examiner welcomes a 
While Alameh may not explicitly recite inputs from two or more different users, it is noted that it is well known that a cell phone or vehicle mounted user interface may receive inputs from different users (e.g., mom and child may input things together or passenger may pick up inputting an address when a driver of a vehicle begins to drive or multiple “back seat drivers” chiming in to give instructions along the way), and Alameh does not teach away from such embodiments/alternatives.  Examiner notes “a collective intent” of multiple different inputs may at a high level for BRI purposes consistent with the specification at hand simply correspond to the collective actions that result from a combination of inputs, and further, it is well understood that a device may be interacted with by multiple people (e.g., mom and kids interacting with phone to watch a movie inputting different gestures to fast forward, increase volume, etc. for the collective intent of watching the video), and Gruber’s personal assistant may very well help carry out that intent to become even more intuitive/personalized for the mom and her kids (Gruber, [0005]-[0016]).

It is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification. ... Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. M.P.E.P. 2173.01(I).   It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification. Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." M.P.E.P. 2111.01(II). Appropriate consideration of each and every feature of the claims has been made. Further, it is noted that for any additionally argued limitations to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)) so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.
 
Claim Interpretation 
Claim 21 is interpreted and understood as being directed to non-transitory computer-readable storage media in view of [0045] of the originally filed published specification explicitly stating that a storage devices is "not a signal" such that non-transitory devices do not includes signals.  More particularly, [0045] recites (emphasis added):
[0045] It should be noted that the various functions described herein may be implemented using instructions stored on a device readable storage medium such as a non-signal storage device that are executed by a processor.  A storage device may be, for example, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing.  More specific examples of a storage medium would include the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.  In the context of this 
document, a storage device is not a signal and "non-transitory" includes all media except signal media.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Further, e.g., while [0028]-[0030] and [0035]-[0042] generally conclude different ‘embodiments’, the features of how exactly those “inputs” amount to being “related enough” (e.g., [0041]-[0043]) to be considered in the “collective intent” analysis and/or what amounts to a “common command” or even a “single common command”, i.e., what is the coordinated fashion? How is ambiguity/conflict determined and addressed?).  While it is appreciated that it is often customary to use exemplary language in patent applications, Applicants’ originally filed specification fails to describe 
Appropriate explanation and/or amendment is necessary.

Claim Objections
Claims 1, 11 and 21 are objected to because of the following informalities:  each of claims 1, 11 and 21 recites “the preferred modality” in a manner the lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0295781 to Alameh in view of US 2013/0275875 to Gruber and further in view of US 2007/0239650 to Zangwill and further in view of US Patent Application No. 20110173574 to Clavin
Regarding Claim 1, Alameh teaches:

	A method, comprising: receiving, at a device having at least one input device, a plurality of user inputs within a predetermined time (Alameh FIGS. 1, 2, 18; [0033]-[0035], [0143]-[0144] detect consecutive gestures; a time limit can be imposed during which the two gestures must be completed.  Requiring that two consecutive gestures be performed within a set time frame in order to cause a change in volume acts to prevent random motion, such as of the user's hand or face, from inadvertently causing a change in volume);  

determining, using a processor of the device, a collective intent based on the plurality of user inputs, wherein the determining is based upon a determining a modality of each of the plurality of user inputs, a confidence score of the at least two of the plurality of user inputs from different users, said determining comprising mapping at least two of the plurality of user inputs to a common command;  and committing, using a processor of the device, an action according to the common command and resolving the at least one conflicting command (Alameh; FIGS. 1, 2, 18; [0033]-[0035], [0036]-[0037] various different modes of operation; [0087]; [0091] various predefined basic gestures to be detected can include a combination of gestures (examiner notes, e.g., “collective intent”); [0125]-[0132] the predetermined detect and recognize thresholds corresponding to each type of slide gesture (examiner notes “type” may correspond to “modality” and “threshold” may correspond to “confidence”); [0142]-[0143] modes; [0145]-[0147] in certain situations other techniques can be employed in order to aid in the interpretation of user intent with respect to consecutive gestures; [0084] execute a command; examiner notes determination of “a collective intent” may be whatever step or steps the device determines to do in response to the inputs by different people (e.g., coworkers or mom-child or driver-passenger; while applied art teaches each and every feature, for purposes of advancing prosecution by further establishing the state of the art, examiner also takes official notice that inputs by different users was well known and well understood to persons of ordinary skill in the art at the time of applicants’ invention (see., e.g., 2011/0047478 to Ellsworth, [0030] combined user input, FIG. 1; examiner additionally notes resolve how?).  

Alameh teaches conflicting signals (Alameh, [0130] and a phone may have some protocol for picking or prioritizing one input over another (e.g., when two kids are competing to get a command input on a their mother’s phone while she steps away), and while multiple users can be interacting with a single device, e.g., kids attempting to put in different commands for their own purpose on their mother’s phone such that the phone may be attempting to decipher or prioritize or rank what input to process, Alameh may not explicitly teach each and every feature of wherein at least two of the plurality of user input are received from different users.  Gruber teaches  wherein at least two of the plurality of user input are received from different users (Gruber, [0102], [0124] different entities interacting with multimodal virtual assistant 1002, [0110], [0111]-[0117] multiuser game environment [0279], [0560]multiple input channels; [0735]; examiner notes:  further to examiner’s comments above in the Response to Arguments section, under broadest reasonable interpretation consistent with the specification of the amended claim language this limitation may be met with at least 2 inputs being received from two different users into the same or different input devices).  

Alameh-Gruber may fail to explicitly teach each and every feature of wherein the collective intent comprises a single intent of a grouping of the different users and is identified from the plurality of user inputs, wherein the confidence score is based upon at least one of a priority of each of the plurality of user inputs and a confidence of an individual user input, wherein at least two of the plurality of user inputs comprise conflicting inputs.   Zangwill teaches:  

wherein the collective intent comprises a single intent of a grouping of the different users and is identified from the plurality of user inputs, wherein the confidence score is based upon a priority of each of the plurality of user inputs and a confidence of an individual user input (Zangwill, FIGS. 10, 21, 24, 25, 27, 33; [0008] The result may be selected from the group consisting of: the best choice of the options, the option most likely to occur, or a ranking of the impact of the different options.  The two alternative options may be to take an action and to not take the action.  The importance weightings and strength ratings may be entered using a format selected from the group; [0012]  The method may further include permitting several people to participate in making the decision or arriving at a conclusion.; [0026]-[0028]; [0069] criteria may have other data associated with the same such as importance, date of origination, priority, and so on, and these may be used to, e.g., adjust the numerical value of the symbolic entry; [0170] factors; examiner also notes for purposes of establishing state of art with, e.g., Gruber, FIGS. 22, 33, 29, 48; [0132]-[0142] preferences…combinations of input types, user preferences, context usage, mapping, history; [0796]-[0800] desirable to distinguish between the data that are available for computation by assistant 1002 and the data used for making selections. They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources; mapping selection criteria).  

wherein at least two of the plurality of user inputs comprise conflicting inputs (Zangwill, FIGS. 10, 21, 24, 25, 27, 33; [0008] The result may be selected from the group consisting of: the best choice of the options, the option most likely to occur, or a ranking of the impact of the different options.  The two alternative options may be to take an action and to not take the action.  The importance weightings and strength ratings may be entered using a format selected from the group; [0012]  The method may further include permitting several people to participate in making the decision or arriving at a conclusion.; [0013] A plurality of users may provide input about alternative options or criteria, and the method may further include collaboratively identifying at least one area of disagreement.  The method may further include determining a numerical value related to an option.  The method may further include identifying a risk associated with at least one option.  The method may further include providing a form where an action may be entered, the action acting to mitigate or to reduce the risk.  [0026]-[0028]; [0065], [0069] criteria may have other data associated with the same such as importance, date of origination, priority, and so on, and these may be used to, e.g., adjust the numerical value of the symbolic entry; [0170] factors; [0179]; examiner notes importance of inputs may give rise to conflicting inputs and Zangwill teaches importance weightings).   

Alameh-Gruber-Zangwill may fail to explicitly teach each and every feature of wherein the collective intent comprises and a particular modality of each of the plurality of users, wherein a weighting factor is applied in determining the particular modality and the collective intent to a user input of the particular user if the preferred modality has been utilized to provide one or more of the plurality of user inputs, identifying a preferred command of a particular user providing one or more of the plurality of user inputs, wherein an additional weighting factor is applied in determining the collective intent to a user input of the particular user if the preferred command has been identified as a candidate for the common command.  Clavin teaches: a particular modality of each of the plurality of users, wherein a weighting factor is applied in determining the particular modality and the collective intent to a user input of the particular user if the preferred modality has been utilized to provide one or more of the plurality of user inputs (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]   If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme.  For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; [0059]; [0085]; [0114], [0092] priority scheme may prioritizes modes such that the system may compare input gesture data to multiple modes in order of the modes in the priority scheme; examiner notes, e.g., ‘particular modality’ may be correspond to one mode within bri thereof; features of particular modality? What and/or in what form is the weighting factor?  Following a set preference in a priority scheme is weighted at least in some general way such that something is prioritized/ranked over another; what are features of the weighting factor and/or what is priorities overs another?);

identifying a preferred command of a particular user providing one or more of the plurality of user inputs, wherein an additional weighting factor is applied in determining the collective intent to a user input of the particular user if the preferred command has been identified as a candidate for the common command (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]-[0051]  If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme.  For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; For example, a user may set preferences that designate the reserved gestures that should be available despite the system mode and for which mode the reserved gestures apply. [0059] during the temporary implementation of gestures for a mode, the temporary mode may be placed appropriately in a priority scheme to dictate the temporary override of another mode.  The temporary mode may be placed first in priority such that the temporary mode gestures are applicable despite any other current mode; [0085]; [0092]; [0114]; examiner notes, e.g., ‘temporary mode’ may be considered preferred command within bri thereof; features of preferred command? What and/or in what form is the weighting factor?  Following a set preference in a priority scheme is weighted in order prioritize one over another).

	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0016]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).  Zangwill pertains to systems and methods for making decisions (Abstract).  Clavin pertains to systems and methods for overcoming difficulties associated with gesture based systems that have a plurality of odes and techniquest for transitioning gestures between different modes more easily (Clavin, [0001]-[0005]).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught features of a decision making system of Zangwill with the prediction and relevance features of Gruber-Alameh in order to adjust the 

 Regarding Claims 2 and 12, Alameh teaches:

	said plurality of user inputs comprise a first user input that is different than a second user input (Alameh; FIGS. 1, 2, 18; [0033]-[0036] may be same (examiner notes explicitly stating that they may be the same also teaches that they may be different inputs; examiner notes these “first user input” and “second user input” may be other than “at least two of the plurality of user inputs”);  and 

	Alameh may fail to explicitly teach each and every feature of: said determining comprises mapping the first user input and the second user input to the common command by changing a weighting of one of the first user input and the second user input based on the other of the first user input and the second user input.  Gruber teaches:

	said determining comprises mapping the first user input and the second user input to the common command by changing a weighting of one of the first user input and the second user input based on the other of the first user input and the second user input (Gruber, FIGS. 22, 33, 29, 48; [0796]-[0800] desirable to distinguish between the data that are available for computation by assistant 1002 and the data used for making selections. They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources; mapping selection criteria).

	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0010]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).

Regarding Claim 3 and 13, Alameh teaches:
 
	said plurality of user inputs comprise two or more user inputs that map to the common command and at least one user input mapping to a different command;  and the determining comprises identifying the common command based on the number of user inputs mapping thereto (Alameh, FIG. 18, [0116] a gesture detection routine for detecting a push (or pull) gesture can include steps to evaluate one or more of the measured signal sets to determine whether corresponding intensity values are increasing (or decreasing) over time, and can include steps to compare amplitudes of these sets with respect to each other at one or more times.  The number of different measured signal sets to be evaluated can be based on whether other gestures need to be detected and distinguished and which other gestures these may be.).

 
Regarding Claims 4 and 14, Alameh may fail to explicitly teach each and every feature of: the determining comprises identifying the common command based on aggregating confidence levels associated with the plurality of user inputs with respect to the common command.  Gruber teaches:

	the determining comprises identifying the common command based on aggregating confidence levels associated with the plurality of user inputs with respect to the common command (Gruber, FIGS. 22, 33, 29, 48; [0796]-[0800] desirable to distinguish between the data that are available for computation by assistant 1002 and the data used for making selections. They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources; mapping selection criteria).
 
	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0016]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).  Zangwill pertains to systems and methods for making decisions (Abstract).  Clavin pertains to systems and methods for overcoming difficulties associated with gesture based systems that have a plurality of odes and techniquest for transitioning gestures between different modes more easily (Clavin, [0001]-[0005]).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught features of a decision making system of Zangwill with the prediction and relevance features of Gruber-Alameh in order to adjust the behavior of a device in a variety of ways based on gathered information/factors (Alameh, [0004]) in 



 Regarding Claims 8 and 18, Alameh may fail to explicitly teach each and every feature of the determining comprises identifying a user providing one or more of the plurality of user inputs;  and a weighting factor is applied to user input of a particular user in determining the collective intent.  Gruber teaches:

	the determining comprises identifying a user providing one or more of the plurality of user inputs (Gruber [0132]-[0142] preferences…combinations of input types, user preferences, context usage, mapping, history);  and 

	a weighting factor is applied to user input of a particular user in determining the collective intent (Gruber, FIGS. 22, 33, 29, 48; [0132]-[0142] preferences…combinations of input types, user preferences, context usage, mapping, history; [0796]-[0800] desirable to distinguish between the data that are available for computation by assistant 1002 and the data used for making selections. They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources; mapping selection criteria).

	
	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0016]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).  Zangwill pertains to systems and methods for making decisions (Abstract).  Clavin pertains to systems and methods for overcoming difficulties associated with gesture based systems that have a plurality of odes and techniquest for transitioning gestures between different modes more easily (Clavin, [0001]-[0005]).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the 


Regarding Claim 9 and 19, Alameh may fail to explicitly teach each and every feature of the determining comprises identifying timing information of one or more of the plurality of user inputs;  and  a weighting factor is applied to user input provided at a particular time within the predetermined time in determining the collective intent.  Gruber teaches:

the determining comprises identifying timing information of one or more of the plurality of user inputs;  and  a weighting factor is applied to user input provided at a particular time within the predetermined time in determining the collective intent (Gruber, FIGS. 22, 33, 29, 48; [0135] time; [0132]-[0142] preferences…combinations of input types, user preferences, context usage, mapping, history; [0796]-[0800] desirable to distinguish between the data that are available for computation by assistant 1002 and the data used for making selections. They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources; mapping selection criteria).

	
	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0016]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).  Zangwill pertains to systems and methods for making decisions (Abstract).  Clavin pertains to systems and methods for overcoming difficulties associated with gesture based systems that have a plurality of odes and techniquest for transitioning gestures between different modes more easily (Clavin, [0001]-[0005]).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the 


Regarding Claim 10, Alameh teaches:
 
	wherein the user input is selected from the group consisting of a voice input and a gesture input (Alameh, [0036] various control functions can be associated with a specific component of the electronic device, such as a display, an audio device such as a speaker, a camera, or one or more infrared sensors.  A specific mode of operation can be activated when the electronic device is running a particular application, when a gesture is identified, or when another parameter of a gesture is determined.  In some cases, consecutive gestures of the same type (i.e., basic gesture type) can be associated with different modes of operation. [0043] incoming information, such as voice and/or data).


Regarding Claim 11, Alameh teaches:

 	An apparatus, comprising: at least one input device;  a processor operatively coupled to the at least one input device;  and a memory storing instructions that are executable by the processor to: receive, at the at least one input device, a plurality of user inputs within a predetermined time (Alameh FIGS. 1, 2, 18; [0033]-[0035], [0143]-[0144] detect consecutive gestures;  a time limit can be imposed during which the two gestures must be completed.  Requiring that two consecutive gestures be performed within a set time frame in order to cause a change in volume acts to prevent random motion, such as of the user's hand or face, from inadvertently causing a change in volume);   
 
	determine a collective intent based on the plurality of user inputs by mapping at least two of the plurality of user inputs to a common command, wherein the determining is based upon determining a modality of each of the plurality of user inputs, a confidence score of the at least two of the plurality of user inputs from different users, and commit an action according to the common command and resolving the at least one conflicting command (Alameh; FIGS. 1, 2, 18; [0033]-[0035], [0091] various predefined basic gestures to be detected can include a combination of gestures (examiner notes, e.g., “collective intent”); [0125]-[0132] the predetermined detect and recognize thresholds corresponding to each type of slide gesture (examiner notes “type” may correspond to “modality” and “threshold” may correspond to “confidence”); [0145]-[0147] in certain situations other techniques can be employed in order to aid in the interpretation of user intent with respect to consecutive gestures; [0084] execute a command; examiner notes determination of “a collective 


Alameh teaches conflicting signals (Alameh, [0130] and a phone may have some protocol for picking or prioritizing one input over another (e.g., when two kids are competing to get a command input on a their mother’s phone while she steps away), and while multiple users can be interacting with a single device, e.g., kids attempting to put in different commands for their own purpose on their mother’s phone such that the phone may be attempting to decipher or prioritize or rank what input to process, Alameh may not explicitly teach each and every feature of wherein at least two of the plurality of user input are received from different users.  Gruber teaches  wherein at least two of the plurality of user input are received from different users (Gruber, [0102], [0124] different entities interacting with multimodal virtual assistant 1002, [0110], [0111]-[0117] multiuser game environment [0279], [0560]multiple input channels; [0735]; examiner notes:  further to examiner’s comments above in the Response to Arguments section, under broadest reasonable interpretation consistent with the specification of the amended claim language this limitation may be met with at least 2 inputs being received from two different users into the same or different input devices).  

Alameh-Gruber may fail to explicitly teach each and every feature of wherein the collective intent comprises a single intent of a grouping of the different users and is identified from the plurality of user inputs, wherein the confidence score is based upon at least one of a priority of each of the plurality of user inputs and a confidence of an individual user input.   Zangwill teaches:  

wherein the collective intent comprises a single intent of a grouping of the different users and is identified from the plurality of user inputs, wherein the confidence score is based upon of a priority of each of the plurality of user inputs and a confidence of an individual user input  (Zangwill, FIGS. 10, 21, 24, 25, 27, 33; [0008] The result may be selected from the group consisting of: the best choice of the options, the option most likely to occur, or a ranking of the impact of the different options.  The two alternative options may be to take an action and to not take the action.  The importance weightings and strength ratings may be entered using a format selected from the group; [0012]  The method may further include permitting several people to participate in making the decision or arriving at a conclusion.; [0026]-[0028]; [0069] criteria may have other data associated with the same such as importance, date of origination, priority, and so on, and these may be used to, e.g., adjust the numerical value of the symbolic entry; [0170] factors; examiner also notes for purposes of establishing state of art with, e.g., Gruber, FIGS. 22, 33, 29, 48; [0132]-[0142] preferences…combinations of input types, user preferences, context usage, mapping, history; [0796]-[0800] desirable to distinguish between the data that are available for computation by assistant 1002 and the data used for making selections. They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources; mapping selection criteria).  

wherein at least two of the plurality of user inputs comprise conflicting inputs (Zangwill, FIGS. 10, 21, 24, 25, 27, 33; [0008] The result may be selected from the group consisting of: the best choice of the options, the option most likely to occur, or a ranking of the impact of the different options.  The two alternative options may be to take an action and to not take the action.  The importance weightings and strength ratings may be entered using a format selected from the group; [0012]  The method may further include permitting several people to participate in making the decision or arriving at a conclusion.; [0013] A plurality of users may provide input about alternative options or criteria, and the method may further include collaboratively identifying at least one area of disagreement.  The method may further include determining a numerical value related to an option.  The method may further include identifying a risk associated with at least one option.  The method may further include providing a form where an action may be entered, the action acting to mitigate or to reduce the risk.  [0026]-[0028]; [0065], [0069] criteria may have other data associated with the same such as importance, date of origination, priority, and so on, and these may be used to, e.g., adjust the numerical value of the symbolic entry; [0170] factors; [0179]; examiner notes importance of inputs may give rise to conflicting inputs and Zangwill teaches importance weightings).   


Alameh-Gruber-Zangwill may fail to explicitly teach each and every feature of wherein the collective intent comprises and a particular modality of each of the plurality of users, wherein a weighting factor is applied in determining the particular modality and the collective intent to a user input of the particular user if the preferred modality has been utilized to provide one or more of the plurality of user inputs, identifying a preferred command of a particular user providing one or more of the plurality of user inputs, wherein an additional weighting factor is applied in determining the collective intent to a user input of the particular user if the preferred command has been identified as a candidate for the common command.  Clavin teaches: a particular modality of each of the plurality of users, wherein a weighting factor is applied in determining the particular modality and the collective intent to a user input of the particular user if the preferred modality has been utilized to provide one or more of the plurality of user inputs (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]   If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme.  For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; [0059]; [0085]; [0114], [0092] priority scheme may be defined that prioritizes modes such that the system may compare input gesture data to multiple modes in order of the modes in the priority scheme; examiner notes, e.g., ‘particular modality’ may be correspond to one mode within bri thereof; features of particular modality? What and/or in what form is the weighting factor?  Following a set preference in a priority scheme is weighted at least in some general way such that something is prioritized/ranked over another; what are features of the weighting factor and/or what is priorities overs another?).
identifying a preferred command of a particular user providing one or more of the plurality of user inputs, wherein an additional weighting factor is applied in determining the collective intent to a user input of the particular user if the preferred command has been identified as a candidate for the common command (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]-[0051]  If there are the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; For example, a user may set preferences that designate the reserved gestures that should be available despite the system mode and for which mode the reserved gestures apply. [0059] during the temporary implementation of gestures for a mode, the temporary mode may be placed appropriately in a priority scheme to dictate the temporary override of another mode.  The temporary mode may be placed first in priority such that the temporary mode gestures are applicable despite any other current mode; [0085]; [0092], [0114]; examiner notes, e.g., ‘temporary mode’ may be considered preferred command within bri thereof; features of preferred command? What and/or in what form is the weighting factor?  Following a set preference in a priority scheme is weighted in order prioritize one over another).

	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0016]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).  Zangwill pertains to systems and methods for making decisions (Abstract).  Clavin pertains to systems and methods for overcoming difficulties associated with gesture based systems that have a plurality of odes and techniquest for transitioning gestures between different modes more easily (Clavin, [0001]-[0005]).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught features of a decision making system of Zangwill with the prediction and relevance features of Gruber-Alameh in order to adjust the behavior of a device in a variety of ways based on gathered information/factors (Alameh, [0004]) in order to help process information received from various observations/inputs/preferences, etc.). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught features of Clavin with the prediction and relevance features of Gruber-Alameh and decision making of Zangwill in order to adjust the behavior of a device in a variety of ways based on gathered information/factors, just as one would when with a group of friends with, e.g., access or use of different modes of transportation or languages when group based decisions are made particularly as general aspects of prioritization or preference schemes may be applied to decisions made by, e.g., one, a few or many individuals (Alameh, [0004]) in order to help process information received from various observations/inputs/preferences, etc.)
a particular modality of each of the plurality of users, wherein a weighting factor is applied in determining the particular modality and the collective intent to a user input of the particular user if the preferred modality has been utilized to provide one or more of the plurality of user inputs (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]   If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme.  For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; [0059]; [0085]; [0114], [0092] priority scheme may be defined that prioritizes modes such that the system may compare input gesture data to multiple modes in order of the modes in the priority scheme.)
identifying a preferred command of a particular user providing one or more of the plurality of user inputs, wherein an additional weighting factor is applied in determining the collective intent to a user input of the particular user if the preferred command has been identified as a candidate for the common command (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]-[0051]  If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme.  For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; For example, a user may set preferences that designate the reserved gestures that should be available despite the system mode and for which mode the reserved gestures apply. [0059] during the temporary implementation of gestures for a mode, the temporary mode may be placed appropriately in a priority scheme to dictate the temporary override of another mode.  The temporary mode may be placed first in priority such that the temporary mode gestures are applicable despite any other current mode; [0085], [0092], [0114]; examiner notes, e.g., ‘temporary mode’ may be considered preferred command within bri thereof; features of preferred command? What and/or in what form is the weighting factor?  Following a set preference in a priority scheme is weighted in order prioritize one over another).

	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0016]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).  Zangwill pertains to systems and methods for making decisions (Abstract).  Clavin pertains to systems and methods for overcoming difficulties associated with gesture based systems that have a plurality of odes and techniquest for transitioning 
Regarding Claim 20, Alameh teaches:
 
	wherein the at least one user input device is selected from the group consisting of a voice input device, and a gesture system including a camera (Alameh, FIGS. 1, 2, 18;  [0036] various control functions can be associated with a specific component of the electronic device, such as a display, an audio device such as a speaker, a camera, or one or more infrared sensors.  A specific mode of operation can be activated when the electronic device is running a particular application, when a gesture is identified, or when another parameter of a gesture is determined.  In some cases, consecutive gestures of the same type (i.e., basic gesture type) can be associated with different modes of operation. [0043] incoming information, such as voice and/or data).
 
Regarding Claim 21, Alameh teaches:

	A product, comprising: a computer readable storage device storing code therewith, the code being executable by a processor and comprising: code that receives, at a device having at least one input device, a plurality of user inputs within a predetermined time (Alameh; FIGS. 1, 2, 18; [0033]-[0035], [0143]-[0144] detect consecutive gestures;  a time limit can be imposed during which the two gestures must be completed.  Requiring that two consecutive gestures be performed within a set time frame in order to cause a change in volume acts to prevent random motion, such as of the user's hand or face, from inadvertently causing a change in volume);  

	code that determines, using a processor of the device, a collective intent based on the plurality of user inputs by mapping at least two of the plurality of user inputs to a common command, wherein the determining is based upon determining a modality of each of the plurality of user inputs, a confidence score of the at least two of the plurality of user inputs from different users, and code that commits, using a processor of the device, an action according to the common command and resolving the at least one conflicting command (Alameh; FIGS. 1, 2, 18; [0033]-[0035], [0091] various predefined basic gestures to be detected can include a combination of gestures (examiner notes, e.g., “collective intent”); [0125]-[0132] the predetermined detect and recognize thresholds corresponding to each type examiner notes “type” may correspond to “modality” and “threshold” may correspond to “confidence”); [0145]-[0147] in certain situations other techniques can be employed in order to aid in the interpretation of user intent with respect to consecutive gestures; [0084] execute a command; examiner notes determination of “a collective intent” may be whatever step or steps the device determines to do in response to the inputs by different people (e.g., coworkers or mom-child or driver-passenger; while applied art teaches each and every feature, for purposes of advancing prosecution by further establishing the state of the art, examiner also takes official notice that inputs by different users was well known and well understood to persons of ordinary skill in the art at the time of applicants’ invention (see., e.g., 2011/0047478 to Ellsworth, [0030] combined user input, FIG. 1); examiner also notes, e.g., to a phone different users may input simultaneously as they compete for phone usage, still further, examiner even notes an even more explicit teaching of input conflicts by different users in Zangwill [0013], [0066], ]0166]; examiner additionally notes resolve how?).    

While Alameh teaches conflicting signals (Alameh, [0130] and a phone may have some protocol for picking or prioritizing one input over another (e.g., when two kids are competing to get a command input on a their mother’s phone while she steps away), Alameh may not explicitly teach each and every feature of wherein at least two of the plurality of user input are received from different users.  Gruber teaches  wherein at least two of the plurality of user input are received from different users (Gruber, [0102], [0124] different entities interacting with multimodal virtual assistant 1002, [0110], [0111]-[0117] multiuser game environment [0279], [0560]multiple input channels; [0735]; examiner notes:  further to examiner’s comments above in the Response to Arguments section, under broadest reasonable interpretation consistent with the specification of the amended claim language this limitation may be met with at least 2 inputs being received from two different users into the same or different input devices).  

Alameh-Gruber may fail to explicitly teach each and every feature of wherein the collective intent comprises a single intent of a grouping of the different users and is identified from the plurality of user inputs, wherein the confidence score is based upon at least one of a priority of each of the plurality of user inputs and a confidence of an individual user input, wherein at least two of the plurality of user inputs comprise conflicting inputs.   Zangwill teaches:  

wherein the collective intent comprises a single intent of a grouping of the different users and is identified from the plurality of user inputs, wherein the confidence score is based upon of a priority of each of the plurality of user inputs and a confidence of an individual user input (Zangwill, FIGS. 10, 21, 24, 25, 27, 33; [0008] The result may be selected from the group consisting of: the best choice of the options, the option most likely to occur, or a ranking of the impact of the different options.  The two alternative options may be to take an action and to not take the action.  The importance weightings and strength ratings may be entered using a format selected from the group; [0012]  The method may further include permitting several people to participate in making the decision or arriving at a conclusion.; [0026]-[0028]; [0069] criteria may have other data associated with the same such as importance, date of origination, priority, and so on, and these may be used to, e.g., adjust the numerical value of the symbolic entry; [0170] factors; examiner also notes for purposes of establishing state of art with, e.g., Gruber, FIGS. 22, 33, 29, 48; [0132]-[0142] preferences…combinations of input types, user preferences, context usage, mapping, history; [0796]-[0800] desirable to distinguish between the data weighted combinations of ratings from multiple sources; mapping selection criteria).  

wherein at least two of the plurality of user inputs comprise conflicting inputs (Zangwill, FIGS. 10, 21, 24, 25, 27, 33; [0008] The result may be selected from the group consisting of: the best choice of the options, the option most likely to occur, or a ranking of the impact of the different options.  The two alternative options may be to take an action and to not take the action.  The importance weightings and strength ratings may be entered using a format selected from the group; [0012]  The method may further include permitting several people to participate in making the decision or arriving at a conclusion.; [0013] A plurality of users may provide input about alternative options or criteria, and the method may further include collaboratively identifying at least one area of disagreement.  The method may further include determining a numerical value related to an option.  The method may further include identifying a risk associated with at least one option.  The method may further include providing a form where an action may be entered, the action acting to mitigate or to reduce the risk.  [0026]-[0028]; [0065], [0069] criteria may have other data associated with the same such as importance, date of origination, priority, and so on, and these may be used to, e.g., adjust the numerical value of the symbolic entry; [0170] factors; [0179]; examiner notes importance of inputs may give rise to conflicting inputs and Zangwill teaches importance weightings).   

Alameh-Gruber-Zangwill may fail to explicitly teach each and every feature of wherein the collective intent comprises and a particular modality of each of the plurality of users, wherein a weighting factor is applied in determining the particular modality and the collective intent to a user input of the particular user if the preferred modality has been utilized to provide one or more of the plurality of user inputs, identifying a preferred command of a particular user providing one or more of the plurality of user inputs, wherein an additional weighting factor is applied in determining the collective intent to a user input of the particular user if the preferred command has been identified as a candidate for the common command.  Clavin teaches: a particular modality of each of the plurality of users, wherein a weighting factor is applied in determining the particular modality and the collective intent to a user input of the particular user if the preferred modality has been utilized to provide one or more of the plurality of user inputs (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]   If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme.  For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; [0059]; [0085]; [0114], [0092] priority scheme may be defined that prioritizes modes such that the system may compare input gesture data to multiple modes in order of the modes in the priority scheme; examiner notes, e.g., ‘particular modality’ may be correspond to one mode within bri thereof; features of particular modality? What and/or in what form is the weighting factor?  Following a set preference in a priority scheme is weighted at least in some general way such that something is prioritized/ranked over another; what are features of the weighting factor and/or what is priorities overs another?).
identifying a preferred command of a particular user providing one or more of the plurality of user inputs, wherein an additional weighting factor is applied in determining the collective intent to a user input of the particular user if the preferred command has been identified as a candidate for the common command (Clavin, FIGS. 1, 2B, 3, 7; [0023] one or more users; [0050]-[0051]  If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme.  For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes; For example, a user may set preferences that designate the reserved gestures that should be available despite the system mode and for which mode the reserved gestures apply. [0059] during the temporary implementation of gestures for a mode, the temporary mode may be placed appropriately in a priority scheme to dictate the temporary override of another mode.  The temporary mode may be placed first in priority such that the temporary mode gestures are applicable despite any other current mode; [0085], [0092], [0114]; examiner notes, e.g., ‘temporary mode’ may be considered preferred command within bri thereof; features of preferred command? What and/or in what form is the weighting factor?  Following a set preference in a priority scheme is weighted in order prioritize one over another).

	Alameh pertains to systems and methods for interpreting at least two consecutive gestures so as to provide users of, e.g., mobile devices, with additional input options beyond those provided on a screen (Alameh [0003]-[0005]).  Gruber pertains to systems and methods for provided automated assistance to a user to enable the user of a device to better and more effectively utilize the abundance of information available to them (Gruber, [0005]-[0016]). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught prediction and relevance features of Gruber with the multi-input gesture capabilities of Alameh to not only provide the user with greater and more intuitive options for inputting commands but also enabling the interpretation of the input commands to be more relevant and/or effective for the user particularly as Alameh itself discussed employing the techniques to aid in the interpretation of user intent with respect to consecutive gestures (Gruber, [0005]-[0010], Alameh, [0003]-[0005], [0146]).  Zangwill pertains to systems and methods for making decisions (Abstract).  Clavin pertains to systems and methods for overcoming difficulties associated with gesture based systems that have a plurality of odes and techniquest for transitioning gestures between different modes more easily (Clavin, [0001]-[0005]).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught features of a decision making system of Zangwill with the prediction and relevance features of Gruber-Alameh in order to adjust the behavior of a device in a variety of ways based on gathered information/factors (Alameh, [0004]) in order to help process information received from various observations/inputs/preferences, etc.). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to explicitly incorporate the explicitly taught features of Clavin with the prediction and relevance features of Gruber-Alameh and decision making of Zangwill in order to adjust the behavior of a device in a variety of ways based on gathered information/factors, just as one would when with a group of friends with, e.g., access or use of different modes of transportation or languages when group based decisions are made particularly as general aspects of prioritization or .
Double Patenting
In view of multiple related applications and the evolving nature of them, Applicant is respectfully reminded to keep in mind potential double patenting pitfalls to avoid unnecessarily prolonging examination.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome a potential, actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portion of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda should be sent via email (maryam.ipakchi@uspto.gov) including the authorization language found in, e.g., MPEP 502.03 and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171